UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

COMFORT AFRIYIE SARPONG-WARREN,
Petitioner,

v.
                                                                     No. 98-1254
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A70-670-499)

Submitted: July 31, 1998

Decided: August 13, 1998

Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Ana T. Jacobs, ANA T. JACOBS & ASSOCIATES, Washington,
D.C., for Petitioner. Frank W. Hunger, Assistant Attorney General,
David V. Bernal, Assistant Director, Laura M. Friedman, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Comfort Afriyie Sarpong-Warren petitions for review of a final
order of the Board of Immigration Appeals (Board) denying her appli-
cation for asylum and withholding of deportation. Because substantial
evidence supports the Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. See 8
U.S.C.A. § 1158(b)(1) (West Supp. 1998). The Act defines a refugee
as a person unwilling or unable to return to her native country "be-
cause of persecution or a well-founded fear of persecution on account
of race, religion, nationality, membership in a particular social group,
or political opinion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp.
1998); see M.A. v. INS, 899 F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). "To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane." Id.; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

                    2
We must uphold the Board's determination that Sarpong-Warren is
not eligible for asylum if the determination is"supported by reason-
able, substantial, and probative evidence on the record considered as
a whole." 8 U.S.C. § 1105a(a)(4) (West Supp. 1998).* We accord the
Board all possible deference. See Huaman-Cornelio, 979 F.2d at 999.
The decision may be "reversed only if the evidence presented by
[Sarpong-Warren] was such that a reasonable factfinder would have
to conclude that the requisite fear of persecution existed." See INS v.
Elias-Zacarias, 502 U.S. 478, 481 (1992).

Sarpong-Warren, who entered the United States with a visitor's
visa in September 1991, disagrees with the Board's finding that she
failed to establish past persecution or a well-founded fear of future
persecution in her home country based on her political opinion or
social group. Our review reveals, however, that substantial evidence
supports the Board's finding that Sarpong-Warren did not satisfy her
statutory burden.

Evidence established that Sarpong-Warren, a native and citizen of
Ghana, worked as a trader of second-hand clothing in one of the mar-
kets in her city. The market is owned by the 31st December Women's
Movement which is led by Ghana's first lady, Nanakonadu Agyeman
Rawlings. In January 1991, Sarpong-Warren arrived at her stall to
find twenty men waiting for her. They detained her for six hours,
interrogated her, and asked her to join the 31st December Women's
Movement. She refused and was released.

Sarpong-Warren further testified that she continued doing business
from her stall at the market until February 1991 when she was
arrested, asked again to join the movement, and detained at the central
police station for two days. She was charged with selling in an unau-
thorized place and beaten with canes and belts. When her family
brought money to the police, Sarpong-Warren was released and given
_________________________________________________________________
*We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
a court date. She returned to a different stall at the market but never
appeared in court on the charges. Consequently, she was arrested
again in August 1991 and was raped while in jail. She was released
again when her family brought money and given a February 1992
court date. As a result of the rape, Sarpong-Warren and her husband
separated. After her release, Sarpong-Warren found her stall at the
market had been burned. In September 1991, she relocated to the
United States.

Citing her detention, beating, and rape, Sarpong-Warren maintains
that in adopting the opinion of the IJ, the Board erred in finding that
she failed to demonstrate past persecution and a well-founded fear of
future persecution on account of her political opinion or membership
in a particular social group. Specifically, she argues that the IJ failed
to interpret "social group" correctly and incorrectly determined that
she had not tried to change markets or locations for her business. In
addition, she contends that losing a means of livelihood constitutes
persecution and that the rape was on account of her political opinion
because it occurred during detention. She also takes issue with the IJ's
negative credibility finding. Sarpong-Warren raised none of these
specific assignments of error in her appeal to the Board. We therefore
find that they have been waived. See Gandarillas-Zambrana v. INS,
44 F.3d 1251, 1255 (4th Cir. 1995); Farrokhi v. INS, 900 F.2d 697,
700-01 (4th Cir. 1990).

We also conclude that substantial evidence supports the IJ's find-
ing that Sarpong-Warren's account lacked credibility and that there
was insufficient evidence in the record to support her claim. The IJ
noted that Sarpong-Warren testified inaudibly and often responded
vaguely to questions. While the IJ realized the possibility of language
difficulties, she noted that no interpreter had been requested and that
Sarpong-Warren had ten years of education in English. In addition,
Sarpong-Warren failed to mention her beating or the burning of her
stall in her asylum application and testified inconsistently in several
respects. Most significantly, Sarpong-Warren failed to present suffi-
cient evidence demonstrating that she was beaten, raped, or denied the
stall to conduct her business because of her social group or political
opinion. The record contains very little information about the 31st
December Women's Movement and does not support Sarpong-
Warren's claim that she was persecuted on account of her Ashanti

                     4
heritage. As the IJ stated, the State Department report acknowledges
the general abuse of women in Ghana and violence against persons
in pretrial detention. The IJ further noted that the arrest warrant pre-
sented as evidence by Sarpong-Warren appeared to have been altered
and was thus of dubious authenticity.

Finally, Sarpong-Warren contends that in adopting the IJ's deci-
sion, the Board failed to adequately address the issues raised in her
appeal. We find no evidence to support this claim. The Board
squarely addressed the specific issues raised by Sarpong-Warren, but
noted that her objections to the IJ's finding that she did not qualify
for relief were too general to address in that they failed to mention
specific findings of fact or conclusions of law believed to be in error.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Sarpong-Warren has not established entitlement to asylum, she
cannot meet the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                     5